ACCEPTED
                                                                                                      04-15-00049-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                  8/4/2015 1:04:30 PM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                                     NO. 04-15-00049-CV

MORNINGSIDE MINISTRIES D/B/A                   §     IN THE COURT OF APPEALS
                                                                               FILED IN
MORNINGSIDE MINISTRIES AT THE                  §                        4th COURT OF APPEALS
MANOR AND THE MORNINGSIDE                      §                         SAN ANTONIO, TEXAS
MINISTRIES FOUNDATION, INC.                    §                        08/04/15 1:04:30 PM
                                               §                          KEITH E. HOTTLE
v.                                             §     FOURTH                     Clerk
                                                                 JUDICIAL DISTRICT
                                               §
ROSA LEE RODRIGUEZ AS NEXT                     §
FRIEND OF FLORA MENDEZ                         §     SAN ANTONIO, TEXAS



             UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                        TO FILE BRIEF OF APPELLEE


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES Appellee Rosa Lee Rodriguez, as Next Friend of Flora Mendez, and files

this unopposed motion asking that this Court extend the deadline to file the Brief of Appellee by

thirty days, and would respectfully show the Court as follows:


                            A.     Factual and Procedural History

1.     The case is on appeal from the 166th Judicial District Court, Bexar County, Texas.

2.     The style and number of the case in the trial court was Rosa Lee Rodriguez, as Next

Friend of Flora Mendez v. Morningside Ministries d/b/a Morningside Ministries at the Manor

and the Morningside Ministries Foundation, Inc., Bexar County District Court Cause No. 2014-

CI-07530.

3.     This is an interlocutory appeal from an order denying a motion to dismiss filed under

section 74.351 of the Texas Civil Practice and Remedies Code.

4.     The present deadline for Appellee to file her brief in this cause is August 5, 2015.

5.     Appellees seek an extension of time of thirty (30) days—until September 4, 2015.
6.        This is the second motion for extension of time to file Appellee’s brief filed in this

matter.

7.        This motion is unopposed.

                              B.      Argument and Authorities

8.        This Court has the authority to grant a motion to extend the deadline to file a party’s brief

under Texas Rule of Appellate Procedure 10.5(b).

9.        Counsel for Appellee has had other deadlines that prevented her from immediately

beginning work on this brief, including:

      •   July 6, 2015—Filed Brief of Appellees in Thirteenth Court of Appeals Cause Number 13-
          14-00725-CV, Dos Republicas Coal Partnership v. David Saucedo as Floodplain
          Administrator of the Maverick County Commissioners Court and the Maverick County
          Commissioners Court

      •   July 7, 2015—Attended and argued hearing on Motion for Summary Judgment in Bexar
          County District Court Cause Number 2014-CI-10939, Keith Anderson II v. Stuart
          McGrath, as Personal Representative of the Estate of Richard Alan McGrath and
          General Parts, Inc.

      •   July 24, 2015—Filed Appellant’s Reply to Brief of Appellee American K-9 Detection
          Services, LLC in Thirteenth Court of Appeals Cause Number 13-14-00726-CV, LaTasha
          Freeman v. American K-9 Detection Services, LLC and Hill Country Dog Center, LLC

      •   August 4, 2015—Filed Appellant’s Reply to Brief of Appellee Hill Country Dog Center
          in Thirteenth Court of Appeals Cause Number 13-14-00726-CV, LaTasha Freeman v.
          American K-9 Detection Services, LLC and Hill Country Dog Center, LLC

10.       This extension is not sought for the purposes of delaying this appeal, but so that justice

may be done.


                                    C.     Conclusion and Prayer

11.       For the foregoing reasons, Appellee Rosa Lee Rodriguez, as Next Friend of Flora

Mendez respectfully request that this Court grant this Unopposed Second Motion for Extension



                                                   2
of Time to File The Brief of Appellee, and extend the deadline filing that brief until September 4,

2015.


                                                     Respectfully submitted,


                                                            /s/ Beth Watkins
                                                     Beth Watkins
                                                     State Bar No. 24037675
                                                     LAW OFFICE OF BETH WATKINS
                                                     926 Chulie Drive
                                                     San Antonio, Texas 78216
                                                     (210) 225-6666—phone
                                                     (210) 225-2300—fax
                                                     Beth.Watkins@WatkinsAppeals.com

                                                     COUNSEL FOR APPELLEE ROSA LEE RODRIGUEZ,
                                                     AS NEXT FRIEND OF FLORA MENDEZ




                                                3
                               CERTIFICATE OF CONFERENCE

        On August 4, 2015, Ms. Nissa Dunn, counsel for Appellants, indicated via email that her
clients did not oppose the requested extension of time.


                                                         /s/ Beth Watkins
                                                   Beth Watkins


                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2015, a true and correct copy of the foregoing
Unopposed Second Motion for Extension of Time to File Brief of Appellee was electronically
served on the following counsel of record:

Nissa M. Dunn
HOUSTON DUNN
4040 Broadway, Suite 440
San Antonio, Texas 78209
nissa@hdappeals.com
COUNSEL FOR APPELLANTS



                                                         /s/ Beth Watkins
                                                   Beth Watkins
                                                   COUNSEL FOR APPELLEE ROSA LEE RODRIGUEZ,
                                                   AS NEXT FRIEND OF FLORA MENDEZ




                                              4